DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Claims 1-7, 9-16, 18, 22-25 are pending.
	Claims 8, 17, 19-21 have been canceled.
	Claims 1,6,10 and 15 have been amended. 

Response to Amendment
3.	Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
Applicant argues:  

Applicant respectfully submits that the cited references do not teach the combination of elements recited in each of independent Claims 1, 6, 10, and 15, as amended. For example, with respect to Claim 1, the cited references do not teach or suggest the claimed method for displaying information comprising "acquiring first data of a target interface corresponding to the notification message, wherein the first data indicates content to be displayed on the target interface; in response to the first data not comprising the target information, acquiring an original parameter of the target information from a server; reorganizing the target information based on the original parameter; and displaying the reorganized target information in the target interface, wherein the reorganized target information meets the invalidation condition." Amended independent Claim 6 defines similar features. 
In rejecting the language "displaying a target interface corresponding to the notification message" of previously pending Claim 1, the Examiner cites to 11 [0277], [0156], [0008], and [0088] of Ahanger and states that the time length of the ad in Ahanger corresponds to the claimed invalidation condition. Office Action, page 4. 

Ahanger states that "the media platform 200 and/or stream composition service 435 displays an ad at the determined insertion point in accordance with the ad insertion rule 420, such as using the ad type specified by the rule 420; the ad insertion rule may specify a frequency for inserting ads at multiple insertion points during the playback of video media." Ahanger, 1 [0277]. Ahanger further states "the ad insertion rule may specify the frequency based on a length of the video media; the ad insertion rule may also specify a format displaying an ad during playback of the video media based on a length of the video media.... For example, the ad insertion rule, may identify a length of time for displaying the ad, a location of the ad, or a type of ad to display." Id.,1 [0008]. 

In view of the above, Applicant respectfully submits that Ahanger at most relates to displaying each ad at its corresponding insertion point in accordance with the ad insertion rule. However, Ahanger does not disclose displaying the reorganized ad that is still in the invalid state in the interface corresponding to the notification message. 
As identified above, the Examiner characterizes "the time length of the ad is 'the invalidation condition' for the each ads to be inserted in the video." Office Action, page 4. According to the Examiner's characterization, the ad is in the valid state when the time length is-10- not arrived, and the ad is in the invalid state when the time length is arrived. For example, if a first ad of Ahanger had been played for 30 seconds and is invalid, and then a second ad is played, the second ad of Ahanger is not invalid and cannot be interpreted as the reorganized target information meeting the invalidation condition of Claim 1. 

Examiner respectfully disagrees. Ahanger teaches inserting rules comprising insertion points in order to place  plurality of advertisements in video stream. The inserting rules also specifying the length of the ad to be displayed. Thus, there is predetermined interval between the end of the first ad and the beginning of the second ad (i.e. inserting point for the second ad). In other words, the end of the first ad is corresponding to the beginning of the second ad because this relationship is predetermined by the insertion rule as predetermined interval  to  insert and display each ad in the video. These features disclosed in  Ahanger’s paragraphs [0277] [0156] [0008] [0088]. 
The amended claims recite “acquiring first data of a target interface corresponding to the notification message, wherein the first data indicates content to be displayed on the target interface;  in response to the first data not comprising the target information; acquiring an original parameter of the target information from a server;”  The claimed “first data” indicates the content to be displayed and does not comprising the target information. As explained above, the end of the first ad (it is time value such as the end of the 30 second for the first ad ) indicates the main video to be displayed and the first ad will be disappeared after that to resume playing  the video. After the video played, the second inserting point for the second ad is determined from the insuring rule and displaying the second ad in the video accordingly. Therefore, the end of the first advertisement is a factor for the second ad because the ads are inserted every predetermined interval. The interval referred to the end of the first ad and the beginning  of the second ad. Thus, Ahanger discloses the above claimed features. Stern teaches the claimed “notification” as displaying  countdown notification on the bottom of screen to notify user  the remaining time the advertisement as addressed on the Office Action. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4, 6,7,9-13, 15,16 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ahanger et al. (US 2013/0067510 hereinafter referred to as Ahanger) in view of  Stern et al. (US 2011/0243533 hereinafter referred to as Stern).

Regarding claim 1,
Ahanger teaches:
“A method for displaying information, applied to a terminal and comprising:” (Ahanger [0086], a media platform for inserting an advertisements in video stream based on insertion rule).  
 “acquiring first data of a target interface corresponding to the notification message, wherein the first data indicates content to be displayed on the target interface” (Ahanger [0156] [0093] [0008], a media player for displaying the video stream, pausing video until the ads completed, and resuming the video after the ad. Thus, the end of the ads is obtained  from the video to resume the paused video. A client device for receiving video content and the ad.  The ads displayed for specified length of time. Since the video resumes after the ad ends, the video is associated with the end time of the ad that indicates the video to be displayed after the ad).
“ in response to the first data not comprising the target information” (As explained above, the ads is completed when its playing duration is over. Therefore, there is no advertisement after the first ad completed and before the second ad start).
 “acquiring an original parameter of the target information from a server;” (Ahanger [0277] [0156] [0008] [0088], identifying insertion rule for inserting the ads in video stream based on determined insertion points. The insertion rule determines multiple ads to be displayed every predetermined interval while the video is playing (e.g., displaying the ad every 30 seconds for 90 seconds long video). The insertion rule also specifies a length of time for the ads to be displayed. The insertion rule can be provided by ad server). 
Examiner’s note:  The end of the first ad (it is time value such as the end of the 30 second) indicates the main video in which the ad is inserted to be displayed for a while. Further indicates the end of the advertisement (i.e. no advertisement until the main video plays before the second ad start).  After the video played, the second inserting point determined for the second ad based on the inserting  rules). Thus, process continue for each ad accordingly. 
 “reorganizing the target information based on the original parameter; and displaying the reorganized target information in the target interface, wherein the reorganized target information meets the invalidation condition” (Ahanger [0156] [008], displaying the ad within the video at predetermined intervals (e.g. every 30 seconds for 90 seconds long video). Each ad displayed for predetermined length of time specified by the inserting rule. Therefore, the ad displayed at 60 seconds (e.g. second ad) of the video is a rearranged ad based on the inserting rule. Furthermore, since the ad only displayed according to specified length of time, this satisfy time restriction criteria).
Ahanger discloses a duration of time for the ad to be displayed. However, Ahanger is silent about a notification for the end of the duration. 
 Ahanger does not explicitly teach:
“receiving a triggering operation for a notification message, wherein the notification message is configured to notify a user that there currently exists target information,  the target information is conditioned by an invalidation condition and is not displayed once meeting the invalidation condition;”
Stern teaches:
“receiving a triggering operation for a notification message, wherein the notification message is configured to notify a user that there currently exists target information, the target information is conditioned by an invalidation condition and is not displayed once meeting the invalidation condition;” (Stern [0011] [0004] Fig. 4, displaying countdown time to notify a user the remaining time of an advertisement until the end of the advertisement segment, and resumption of the main program. Displaying the countdown at the bottom of the screen to inform the user the end of the advertisement. Thus, when the remaining time of the advertisement is completed, the advertainment will disappear). 
Both Ahanger and Stern teach inserting an advertisement in a video segments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ahanger to include a notification countdown for remaining time of advertisement as disclosed by Stern, such inclusion allows providing  user friendly advertisement, and maximize revenue (Stern [0018]). 

Regarding claim 6,
“A method for displaying information, applied to a server and comprising: :”(Ahanger [0086], inserting an advertisements in video stream based on insertion rule provided by ad server).  
 “sending first data of a target interface corresponding to the notification message to the terminal, wherein the first data indicates content to be displayed on the target interface;” (Ahanger [0277] [0156] [0008] [0088], identifying insertion rule for inserting the ads in video stream based on determined insertion points. The insertion rule determines multiple ads to be displayed every predetermined interval while the video is playing (e.g., displaying the ad every 30 seconds for 90 seconds long video). The insertion rule also specifies a length of time for the ads to be displayed. The insertion rule can be provided by ad server). 
Examiner’s note:  The end of the first ad (it is time value such as the end of the 30 second) indicates the main video in which the ad is inserted to be displayed for a while. Further indicates the end of the advertisement (i.e. no advertisement until the main video plays before the second ad start).  After the video played, the second inserting point determined for the second ad based on the inserting  rules). Thus, process continue for each ad accordingly. 
 	“ in response to the first data not comprising the target information,  (As explained above, the ads is completed when its playing duration is over. Therefore, there is no advertisement after the first the completed and before the second ad start).
“receiving a request for acquiring an original parameter from the terminal; -3-Application No.: 17/070,740 Filing Date:October 14, 2020 determining the original parameter corresponding to the request; and sending the original parameter to the terminal for the terminal to reorganize the target information based on the original parameter and” (Ahanger [0277] [0156] [0008] [0088], identifying insertion rule for inserting the ads in video stream based on determined  insertion points. The insertion rule determines multiple ads to be displayed every predetermined interval while the video is playing (e.g., displaying the ad every 30 seconds for 90 seconds long video). The insertion rule also specifies a length of time for the ads to be displayed. The insertion rule can be provided by ad server).  
“display the reorganized target information in the target interface corresponding to the notification message, wherein the reorganized target information meets the invalidation condition” (Ahanger [0156] [008] [0093], a media player for displaying the ad within the video at predetermined intervals (e.g. every 30 seconds for 90 seconds long video). Each ad displayed for predetermined length of time specified by the inserting rule. A client device for receiving the video content and the ad. Therefore, the ad displayed at 60 seconds (e.g. second ad) of the video is a rearranged the ad based on the inserting rule. Furthermore, since the ad only displayed according to specified length of time, this satisfy time restriction criteria.
Ahanger discloses a duration of time for the ad to be displayed. However, Ahanger is silent about a notification for the end of the duration. 
 Ahanger does not explicitly teach:
“sending a notification message to a terminal, wherein the notification message is configured to notify a user that currently exists target information, the target information is conditioned by an invalidation condition and is not displayed once meeting the invalidation condition;”
Stern teaches:
“sending a notification message to a terminal, wherein the notification message is configured to notify a user that currently exists target information, the target information is conditioned by an invalidation condition and is not displayed once meeting the invalidation condition” (Stern [0011] [0004] Fig. 4, displaying countdown time to notify a user the remaining time of an advertisement until the end of the advertisement segment, and resumption of the main program. Displaying the countdown at the bottom of the screen to inform the user the end of the advertisement. Thus, when the remaining time of the advertisement is completed, the advertainment will disappear). 
Both Ahanger and Stern teach inserting an advertisement in a video segments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ahanger to include a notification countdown for remaining time of advertisement as disclosed by Stern, such inclusion allows providing  user friendly advertisement, and maximize revenue (Stern [0018]). 

Regarding claim 10,
Ahanger teaches:
“A terminal, comprising: a processor; and a memory for storing instructions, and the instructions enable the processor to execute the instructions; wherein the processor is configured to execute the instructions to implement the method for displaying information of claim 1, and wherein the method comprises: :” (Ahanger [0086] [0075], a media platform for inserting an advertisements in video stream based on insertion rule. A processing unit and a memory for each computing devices.  The combination of Ahanger and Stern teaches all the limitations of claim 1 as addressed above).  
“acquiring first data of a target interface corresponding to the notification message, wherein the first data indicates content to be displayed on the target interface;” (Ahanger [0156] [0093] [0008], a media player for displaying the video stream, pausing video until the ads completed, and resuming the video after the ad. Thus, the end of the ads is obtained  from the video to resume the paused video. A client device for receiving video content and the ad.  The ads displayed for specified length of time. Since the video resumes after the ad ends, the video is associated with the end time of the ad that indicates the video to be displayed).
“ in response to the first data not comprising the target information” (As explained above, the ads is completed when its playing duration is over. Therefore, there is no advertisement after the first ad completed and before the second ad start).
 “acquiring an original parameter of the target information from a server;”(Ahanger [0277] [0156] [0008] [0088], identifying insertion rule for inserting the ads in video stream based on determined insertion points. The insertion rule determines multiple ads to be displayed every predetermined interval while the video is playing (e.g., displaying the ad every 30 seconds for 90 seconds long video). The insertion rule also specifies a length of time for the ads to be displayed. The insertion rule can be provided by ad server). 
Examiner’s note:  The end of the first ad (it is time value such as the end of the 30 second) indicates the main video in which the ad is inserted to be displayed for a while. Further indicates the end of the advertisement (i.e. no advertisement until the main video plays before the second ad start).  After the video played, the second inserting point determined for the second ad based on the inserting  rules). Thus, process will continue for each ad accordingly. 
 “reorganizing the target information based on the original parameter; and displaying the reorganized target information in the target interface, wherein the reorganized target information meets the invalidation condition”(Ahanger [0156] [008], displaying the ad within the video at predetermined intervals (e.g. every 30 seconds for 90 seconds long video). Each ad displayed for predetermined length of time specified by the inserting rule. Therefore, the ad displayed at 60 seconds (e.g. second ad) of the video is a rearranged ad based on the inserting rule. Furthermore, since the ad only displayed according to specified length of time, this satisfy time restriction criteria.
Ahanger discloses a duration of time for the ad to be displayed. However, Ahanger is silent about a notification for the end of the duration. 
 Ahanger does not explicitly teach:
“receiving a triggering operation for a notification message, wherein the notification message is configured to notify a user that there currently exists target information,  the target information is conditioned by an invalidation condition and is not displayed once meeting the invalidation condition;”
Stern teaches:
“receiving a triggering operation for a notification message, wherein the notification message is configured to notify a user that there currently exists target information, the target information is conditioned by an invalidation condition and is not displayed once meeting the invalidation condition;” (Stern [0011] [0004] Fig. 4, displaying countdown time to notify a user the remaining time of an advertisement until the end of the advertisement segment, and resumption of the main program. Displaying the countdown at the bottom of the screen to inform the user the end of the advertisement. Thus, when the remaining time of the advertisement is completed, the advertainment will disappear). 
Both Ahanger and Stern teach inserting an advertisement in a video segments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ahanger to include a notification countdown for remaining time of advertisement as disclosed by Stern, such inclusion allows providing  user friendly advertisement, and maximize revenue (Stern [0018]). 

Regarding claims 2 and 11, the combination of Ahanger and Stern teaches all the limitations of claims 1 and 10.
Ahanger teaches:
“wherein the original parameter comprises at least a source and content information of the target information; and said reorganizing the target information based on the original parameter and displaying the target information in the target interface comprises” (Ahanger [0156] [008], displaying the ad within the video every predetermined intervals (e.g. every 30 seconds for 90 seconds long video) based on the inserting rule. Each ad displayed for a predetermined length of time specified by the inserting rule. The ad insertion rule further includes additional parameters including, rule criteria in which, video type/category, ad type/category, user behavior or profile, ad/video popularity etc.). Therefore, the ad displayed at 60 seconds of the video is a rearranged ad based on the inserting rule. 
“determining a target display style corresponding to the target information according to the source, the content information and a preset corresponding relationship, wherein the preset corresponding relationship is a corresponding relationship between the source and the content information and a preset display style; and displaying the target information at a preset position in the target interface according to the target display style.”(Ahanger [0156] Fig. 4, the ad insertion rule comprising plurality of rues for the ad including, category or type related to the video, location related to the screen or video, inserting point in the video, display position with respect to the video, graphics, color etc.  The ad insertion rule further includes additional parameters for displaying the ad. Such parameters include format, rule criteria in which, video type/category, ad type/category, user behavior or profile, ad/video popularity etc.).

Regarding claims 3 and 12, the combination of Ahanger and Stern teaches all the limitations of claims 1 and 10.
Ahanger teaches:
“wherein the target interface is an interface for displaying multimedia data streams; and said displaying the target information in the target interface comprises: displaying the target information by inserting the target information into the multimedia data streams presented at the target interface” (Ahanger [0093][0156], the client device with media player  for video media and advertisement. Inserting the ad in the video every predetermined intervals, and displaying on the media player). 

Regarding claims 4 and 13, the combination of Ahanger and Stern teaches all the limitations of claims 1 and 10.
Ahanger does not teach:
“wherein the method further comprises: acquiring an invalidation cause of the target information; and displaying prompt information corresponding to the invalidation cause in response to the triggering operation for the target information.”  
Stern teaches:
“wherein the method further comprises: acquiring an invalidation cause of the target information; and displaying prompt information corresponding to the invalidation cause in response to the triggering operation for the target information.” (Stern [0011] [0004] Fig. 4, Fig. 5 steps 540 and 542, displaying determined remaining countdown time of the advertisement until the end of the advertisement segment. Furthermore, displaying advertisement skip option. Thus, the end of the countdown or the skip option causes the advertisement to disappear). 
Both Ahanger and Stern teach inserting an advertisement in a video segments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ahanger to include countdown for remaining time of advertisement or advertisement skip option as disclosed by Stern, such inclusion allows providing user friendly advertisement, and to implement various restriction based on subscription information, user information service level information associated with the user (Stern [0018] [0055]). 

Regarding calms 7, 16, the combination of Ahanger and Stern teaches all the limitations of claims 6 and 15.
Ahanger does not teach:
“determining an invalidation cause of the target information; and sending the invalidation cause to the terminal.  
Stern teaches: “determining an invalidation cause of the target information; and sending the invalidation cause to the terminal” (Stern [0011] [0004] Fig. 4, Fig. 5 steps 540 and 542, displaying determined remaining countdown time of the advertisement until the end of the advertisement segment. Furthermore, displaying advertisement skip option. Thus, the end of the countdown or the skip option causes the advertisement to disappear). 
Both Ahanger and Stern teach inserting an advertisement in a video segments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ahanger to include countdown for remaining time of advertisement or advertisement skip option as disclosed by Stern, such inclusion allows providing user friendly advertisement, and to implement various restriction based on subscription information, user information service level information associated with the user (Stern [0018] [0055]). 

Regarding claims 22, 23, 24 and 25, the combination of Ahanger and Stern teaches all the limitations of claims 1,6,10 and 15
Ahanger does not teach:
“wherein the invalidation condition is a preset value condition, the target information meets the invalidation condition when a value of the target information is exhausted”
Stern teaches:
“wherein the invalidation condition is a preset value condition, the target information meets the invalidation condition when a value of the target information is exhausted”
(Stern [0011] Fig. 4, displaying the ad until the end of countdown that indicates the time remaining for the ad to stay on the display. The countdown has time value such as predetermined seconds). 
Both Ahanger and Stern teach inserting an advertisement in a video segments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ahanger to display a countdown to notify a user remaining time of advertisement as disclosed by Stern, such inclusion allows providing user friendly advertisement, and maximize revenue (Stern [0018]). 

6.	Claims 5, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahanger et al. (US 2013/0067510 hereinafter referred to as Ahanger) in view of  Stern et al. (US 2011/0243533 hereinafter referred to as Stern), and further in view of Tom et a. (US 2013/0086607 hereinafter referred to as Tom). 

Regarding claims 5, 9, 14 and 18, the combination of Ahanger and Stern teaches all the limitations of claims 1, 6, 10 and 15.
Stern teaches:
“wherein the notification message comprises a message identifier of the target information; and” (Stern [0015] and Fig. 4, each presented commercials have commercial identifier information. Each commercial displayed with remaining time notification). 
Both Ahanger and Stern teach inserting an advertisement in a video segments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ahanger to include commercial identifier information of presented advertisement as disclosed by Stern, such inclusion allows to distinguish each commercials, and to determine whether a particular commercial segment has already been output for viewing (Stern [0015]).
Ahanger and Stern do not teach:
“said acquiring the original parameter of the target information from the server comprises: sending a request for acquiring the original parameter to the server, wherein the request comprises at least the message identifier; and receiving the original parameter corresponding to the message identifier from the server” 
Tom teaches:
“said acquiring the original parameter of the target information from the server comprises: sending a request for acquiring the original parameter to the server, wherein the request comprises at least the message identifier; and receiving the original parameter corresponding to the message identifier from the server” (Tom [0063][0061], teaches requesting an advertisement from a server by transmitting the identifier of advertisement to a server, and receiving the requested advertisement accordingly. The advertisements are selected by the server based on the rules associated with displaying the advertisements based on the rule).  
Ahanger, Stern, and Tom teach inserting an advertisement in a video segments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ahanger and Stern to request an advertisement based on identifier as disclosed by Tom, such inclusion helps to replace default ad by an alternative ad to target the user (Tom [0063][0072]). 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2456/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456